70592: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90729: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70592


Short Caption:N. LAKE TAHOE PROTECTION DIST. VS. BD. OF ADMIN.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A702463Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:06/23/2016 / England, KathleenSP Status:Completed


Oral Argument:05/07/2018 at 10:00 AMOral Argument Location:Carson City


Submission Date:05/07/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantNorth Lake Tahoe Fire Protection DistrictRobert F. Balkenbush
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Reno)
						


AppellantPublic Agency Compensation TrustRobert F. Balkenbush
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Reno)
						


RespondentState of Nevada Department of Business and Industry, Division of Industrial RelationsJennifer J. Leonescu
							(State of Nevada Department of Business and Industry/Div of Industrial Relations/Las Vegas)
						Donald C. Smith
							(State of Nevada Department of Business and Industry/Div of Industrial Relations/Las Vegas)
						


RespondentThe Board of Administration of the Subsequent Injury Account for the Associations of Self-Insured Public or Private EmployersCharles R. Zeh
							(The Law Offices of Charles R. Zeh, Esq.)
						





Docket Entries


DateTypeDescriptionPending?Document


06/17/2016Filing FeeFiling Fee Paid. $250.00 from Law Offices Thorndal, Armstrong, Delk, Balkenbush & Eisinger.  Check no. 010435.


06/17/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)16-19057




06/17/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.16-19059




06/23/2016Settlement NoticeFiled Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kathleen J. England.16-19751




07/07/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-21169




07/11/2016Docketing StatementFiled First Amended Docketing Statement.16-21550




09/14/2016Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for October 18, 2016 at 1 pm.16-28490




02/02/2017Settlement NoticeIssued Notice: Final Settlement Report. Issued Notice to Settlement Judge Kathy J. England to file Final Status Report.17-03808




03/10/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-08199




03/14/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.17-08525




03/21/2017Transcript RequestFiled Certificate of No Transcript Request.17-09390




06/07/2017MotionFiled Stipulation For Extension of Time to File Opening Brief (First Request).17-18923




06/07/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief and Appendix due: July 12, 2017.17-18928




06/14/2017AppendixFiled Joint Appendix Volume 1.17-19804




06/14/2017AppendixFiled Joint Appendix Volume 2.17-19805




06/14/2017AppendixFiled Joint Appendix Volume 3.17-19806




07/13/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days (Brief is not double-spaced. NRAP 32(a)(4)).17-23252




07/13/2017BriefFiled Appellant's Opening Brief.17-23372




08/10/2017MotionFiled Stipulation for Extension of Time to File Opening Brief - First Request (Answering Brief).17-26714




08/10/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering Brief due: September 11, 2017.17-26718




09/12/2017Notice/OutgoingIssued Notice of Deficient Brief. Rejected for non-compliance - Compliant Answering Brief due: 5 days.17-30648




09/13/2017BriefFiled Respondent The Board of Administration of the Subsequent Injury Account for the Associations of Self-Insured Public or Private Employers' Answering Brief.17-30813




09/14/2017Notice/IncomingFiled Respondent Division of Industrial Relations' Notice of Joinder in Respondent The Board of Administration of the Subsequent Injury Account for the Associations of Self-Insured Public or Private Employers Answering Brief.17-31008




10/11/2017MotionFiled Stipulation for Extension of Time to File Reply Brief (First Request).17-34585




12/04/2017Order/ProceduralFiled Order Granting Motion.  The clerk shall file the reply brief received on November 21, 2017.17-41644




12/04/2017BriefFiled Appellant's Reply Brief.17-41648




12/04/2017Case Status UpdateBriefing Completed/To Screening.


12/13/2017MotionFiled Respondent Board's Motion to Strike.17-42964




12/14/2017Notice/IncomingFiled Respondent Division of Industrial Relations' Notice of Joinder in Respondent Board's Motion to Strike.17-43303




12/20/2017Order/ProceduralFiled Order Denying Motion. We decline to strike page one of the reply brief.17-43974




03/26/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.18-11628




03/27/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, May 7, 2018, at 10:00 a.m. for 30 minutes in Carson City.18-11801




04/23/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-15482




05/01/2018Notice/IncomingFiled Errata to Joint Appendix Volumes I and II.18-16427




05/07/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


06/01/2018Notice/IncomingFiled Respondent Division of Industrial Relations' Notice of Change of Address.18-20851




12/06/2018Opinion/DispositionalFiled Authored Opinion. 'Reversed and remanded." Before the Court En Banc. Author: Douglas, C.J. Majority: Douglas/Cherry/Gibbons/Pickering/Hardesty/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 93. EN BANC (SC)18-907298




01/02/2019RemittiturIssued Remittitur. (SC)19-00200




01/02/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/17/2019RemittiturFiled Remittitur. Received by District Court Clerk on January 8, 2019. (SC)19-00200





Combined Case View